Citation Nr: 1731157	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-34 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides or as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides or as secondary to Type II diabetes mellitus.

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

5.  Entitlement to service connection for chloracne, to include as due to exposure to herbicides or as secondary to Type II diabetes mellitus.

6.  Entitlement to service connection for coral burns with infection to the elbows, to include as due to exposure to herbicides.

7.  Entitlement to a disability rating in excess of 10 percent for residuals of traumatic brain injury (TBI) with posttraumatic headaches.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2015, the Board denied entitlement to a rating in excess of 10 percent for residuals of a TBI with posttraumatic headaches and remanded other issues for appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 order, the Court vacated and remanded the November 2015 decision, pursuant to the request of representatives of VA and the Veteran detailed in an April 2016 Joint Motion for Partial Remand.  The Board remanded the TBI claim again in November 2016.  The matter again is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for residuals of TBI with posttraumatic headaches and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam or Korea, and he is not shown by competent and probative evidence to have been exposed to herbicides in Johnston Island or otherwise in service.

2.  Type II diabetes mellitus was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and service.

3.  Peripheral neuropathy was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and service.

4.  The evidence of record does not show a diagnosis of erectile dysfunction at any point during the appeal period.

5.  Hypertension was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and service.

6.  The evidence of record does not show a diagnosis of chloracne at any point during the appeal period.

7.  The evidence of record does not show a diagnosis related to the Veteran's claims of coral burns with infection to the elbows at any point during the appeal period.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for entitlement to service connection for chloracne have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for entitlement to service connection for coral burns with infection to the elbows have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Veteran seeks entitlement to service connection for Type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, hypertension and chloracne, all claimed as related to service on Johnston Island.  He served on the island from October 1989 through June 1990.  He claims that he was exposed to various chemical agents, including herbicides, during his service there as an Ammunition Specialist. 

Erectile dysfunction, chloracne, coral burns

A review of the Veteran's post-service treatment records does not reveal any complaints, treatment or diagnoses related to erectile dysfunction.  A June 2015 VA mental health note stated that the Veteran had no sexual problems.

Similarly, the medical evidence of record does not show that the Veteran has ever been diagnosed with any skin condition, to include chloracne or any residuals of his claimed condition of coral burns with infection to the elbows.  Notably, the Veteran was afforded a VA skin diseases examination in December 2016.  The examiner noted that the Veteran has never had a skin condition.  The examiner noted the Veteran's reports of snorkeling while on active duty and falling while spearing a fish, which resulted in coral burns.  He also noted a July 1990 service treatment record showing a left elbow infection that was treated with antibiotics and which resolved without residual.  The VA examiner stated that a skin examination showed dry skin regions of the Veteran's elbows bilaterally, measuring 5 centimeters by 4 centimeters on each elbow.  There were no scars on these regions, and no signs of infection or prior infection.  The Veteran reported using no creams, lotions, topical or oral prescriptions for his skin.  The VA examiner concluded there was no diagnosis or chronic condition involving the bilateral elbow condition or bilateral elbow infection or burns.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for erectile dysfunction, chloracne, and the Veteran's claimed condition of coral burns with infection to the elbows is not warranted as the evidence in the record weighs against a finding of a current diagnosis for any of these three claimed conditions. 

As there is no current diagnosis of erectile dysfunction, chloracne or any diagnosis related to the claimed condition of coral burns with infection to the elbows, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's respective claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes, peripheral neuropathy, hypertension

An October 2007 private treatment record noted the Veteran has been diagnosed with hypertension and diabetes mellitus.  A June 2015 VA mental health note stated that a neurology exam of the Veteran showed he had bilateral peripheral neuropathy.  A separate VA treatment record dated that same month stated the Veteran had neuropathy in his feet and hands.  Thus, the element of current disability is established for the respective service connection claims.

The Veteran generally maintains that he should be granted service connection on a presumptive basis due to his exposure to herbicides and other chemical agents while on Johnston Island.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, may be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307 (d), 3.309(e).

The VA Adjudication Procedure Manual for herbicide exposure claims recognizes that herbicides were stored on Johnston Island between April 1972 and September 1977.  The storage area was 3.5 acres on the northwest corner of the island.  It was selected due to the winds that would ensure that any airborne Agent Orange was dispersed into the ocean.  Military contractors (and not U.S. military personnel) were solely responsible for site monitoring and re-drumming and de-drumming activities.  The storage area was fenced and off limits from a distance.  The entire inventory of Agent Orange was screened for leaks daily.  Leaking drums were re-drummed on a weekly basis.  Fresh spillage was absorbed, and surface soil was scraped and sealed.  Leakage of drums began in 1974.  Between 1974 and 1977, the equivalent of the contents of 405 drums was leaked.  The floor of the storage site was comprised of dense coral.  Because of the composition and properties of coral, leaked Agent Orange was literally bound to the coral, providing little opportunity for Agent Orange to become airborne.  A 1974 Air Force report found that the condition of the storage area provided evidence of the rapid identification of leaking drums, as few spill areas were observed.  Soil samples in 1974 revealed that herbicide contamination was not detected outside of the storage yard except in close proximity to the re-drumming operation.  Water samples were collected and analyzed twice per month from 10 different locations.  A 1978 Air Force Land Based Environmental Monitoring study concluded that no adverse consequences of the minimal release of Agent Orange into the Johnston Island environment during the de-drumming operation were observed.  The report further stated that "exposure to (land-based operations) workers to airborne 2,4-D and 2,4,5-T were well below permissible levels."  See VBA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.6.b.

Regarding the Veteran's contention that he was exposed to Agent Orange, the Joint Services Records Research Center (JSRRC) Coordinator at the RO made a formal findings in November 2016 that VA lacks the information the U.S. Army and Joint Services Records Research Center (JSRRC) requires to verify herbicide exposure in Vietnam or other locations during military service.  The coordinator detailed the efforts made in attempting to obtain the necessary information, specifically noting the Veteran's contention that he was exposed to herbicides while stationed on Johnston Island from October 1989 to June 1990.  His military personnel records confirm this period of service on Johnston Island.  The Veteran was sent a letter on September 15, 2014, asking him for additional information on how his military duties exposed him to herbicides.  An October 2014 VA Form 21-0820 further documents phone contact made with the Veteran, in which he stated he had no additional evidence to submit.  The formal finding noted that the Johnston Island Fact Sheet stated that Agent Orange was stored on the island from 1972 to 1977, and was then incinerated.  The Veteran does not have service during this time period.  Finally, the formal finding noted that a detailed description of the Veteran's alleged exposure was provided to the Compensation Service on December 2, 2015.  A negative response was received from the Compensation Service on December 31, 2015.  Thus, the JSRRC Coordinator concluded that VA lacked the information needed to verify herbicide exposure. 

In light of the foregoing, the Board finds that the most probative evidence indicates the Veteran was not exposed to herbicides during service on Johnston Island.  The Veteran in this case did not serve in Vietnam or Korea.  Further, the JSRRC Coordinator's November 2016 memorandum, obtained in accordance with the VA's Adjudication Procedural Manual, confirms that Agent Orange stocks to Johnson Island were destroyed in 1977, approximately 12 years prior to the Veteran's service on the island.  Furthermore, although the Veteran has generally asserted that his military occupational specialty of an Ammunition Specialist put him in contact with herbicides and other chemical agents, he has submitted no evidence detailing how this exposure may have occurred.  Accordingly, the presumptive provisions concerning diabetes and herbicide exposure are not available, and service connection on that basis is denied.  38 C.F.R. § 3.307 (a)(6); 38 C.F.R. § 3.309 (e). 

However, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Upon review of the record, the Board finds the evidence does not support a finding of service connection. 

Here, the service treatment records do not contain any evidence of treatment, diagnosis or findings consistent with diabetes mellitus, peripheral neuropathy or hypertension.  None of these three conditions were shown in service or within one year following discharge from service.  Moreover, there is no competent evidence of record suggesting that the respective disabilities are related to service, nor does the Veteran contend the claimed conditions are directly related to service, for reasons other than exposure to herbicides.  Further, the Veteran's service treatment and personnel records contain no indication that he was exposed to Agent Orange or any other herbicide or chemical agent in service.  Absent probative evidence of in-service exposure to an herbicide agent, or incurrence of the claimed disabilities during service, there is no basis upon which to award service connection. 

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding of service connection for diabetes mellitus, peripheral neuropathy, or hypertension on any basis.  Thus, the respective claims for service connection are denied.  As the preponderance of the evidence is against the Veteran's respective claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A §5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for chloracne is denied.

Entitlement to service connection for coral burns with infection to the elbows is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

In November 2016, the Board remanded the TBI claim to afford the Veteran a new VA examination to address all aspects of his service-connected disability, including any cognitive or memory impairment.  The examiner was also asked to take into consideration the ameliorating effects of the Veteran's headache medication.

In December 2016, the Veteran underwent VA examinations to assess the residuals of his service-connected residuals of TBI and the severity of his posttraumatic headaches.  In the VA headaches disability benefits questionnaire, the examiner detailed the Veteran's reports of daily bilateral frontal headaches that were pounding and lasted 30 minutes to an hour.  The Veteran reported experiencing light and noise sensitivity, nausea and vomiting.  Noted symptoms also included pulsating or throbbing head pain and pain that worsened with physical activity.  The VA examiner noted that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The Veteran was also noted to be taking medication for his headaches, namely, Etodolac.  

The examiner referenced an October 2016 private neuropsychologist's evaluation which concluded that the Veteran's headaches resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, but commented that those findings are inconsistent with other records.  Ultimately, the VA examiner opined that the Veteran's current reports of headache symptoms are not related to his original headaches for which he is service connected.  That opinion appears to be based, in part, on the Veteran's treatment history and medication.  The examiner observed that patients with severe headache conditions often have hospital admissions and/or Emergency Department visits with traditional medical management and/or rescue medications at home, which the Veteran apparently did not.  The Veteran's reported current headache condition with or without medical treatment was considered consistent with mild headaches. 

The Board finds the December 2016 opinion inadequate.  The examiner characterized the findings of the private neuropsychologist's October 2016 report as inconsistent, but did not provide any support from that opinion, other than to reference that it was based on a phone conversation.  The Board points out that the October 2016 report also includes a recitation of pertinent records and history that were considered by that provider, and would likely not be as easily dismissed by the Board.  

Given the vastly different conclusions reached by the private neuropsychologist and the recent VA examiner, the Board finds that the examiner should provide an addendum opinion that more expressly considers the October 2016 opinion and whether the conclusion that the current headaches are unrelated to the service-connected headaches is still appropriate.  The Veteran's service-connected disability includes headaches, thus to the extent any current symptomatology is not related to the service-connected disability, that is a medical question.  

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's TBI claim, adjudication of the TDIU issue will be deferred until the increased rating claim is adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990). 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Contact the examiner who provided the December 2016 VA opinion to obtain an addendum opinion that addresses the nature and extent of all current manifestations of the Veteran's service-connected residuals of a TBI with posttraumatic headaches.  The examiner should be provided all pertinent records.  If that examiner is unavailable, or the opinion cannot be provided without an examination, one should be scheduled.  

The examiner should address the severity of the Veteran's service-connected residuals of a TBI with posttraumatic headaches consistent with the criteria for evaluating residuals of TBI under Code 8045 and headaches under Code 8100.  

The examiner should specifically identify all symptoms and impairment associated with the Veteran's headaches, noting their frequency and severity, whether or not they are prostrating and/or incapacitating, the treatment they require, and their impact on occupational and everyday functioning.  The examiner's assessment must address the nature and severity of the Veteran's reports of headaches without consideration of the ameliorative effects of the medications he takes to treat his disability.

In providing the opinion, the examiner should specifically consider, and discuss as necessary, the December 2016 opinion that (i) the October 2016 neuropsychologist's findings are inconsistent with other records, and; (ii) the conclusion that the current headaches are not related to the service-connected disability.  If the symptomatology of the current headaches can be distinguished from the service-connected residuals of TBI, the examiner should do so.  If that is not possible, the examiner should indicate why.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


